In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                               ________________________

                                   No. 07-21-00128-CV
                               ________________________


              IN THE ESTATE OF WILLIAM THOMAS BELL, DECEASED



                          On Appeal from the County Court at Law
                                   Walker County, Texas
                Trial Court No. 9271PR; Honorable Tracy Sorensen, Presiding


                                       October 4, 2021

                               ORDER OF ABATEMENT
                         Before PIRTLE and PARKER and DOSS, JJ.


       Pending before this court is the Unopposed Motion to Abate and In the Alternative

Motion to Extend Time to File Appellants’ Brief of Appellants, Sharon Hammond and

Thomas Vincent Bell. By this motion, Appellants request that the court abate this appeal

(or, alternatively, grant an extension of their pending briefing deadline) until after the final

resolution of a prior, related appeal arising from the same probate proceedings. We

issued our opinion and judgment in the related appeal, cause number 07-20-00220-CV,

on September 15, 2021.
       To expedite the possible disposition of this appeal and in the interest of

conservation of judicial resources, we grant the motion and abate the appeal.            All

appellate deadlines, including the pending deadline to file Appellants’ brief, are

suspended. The case will be removed from our active docket and treated as a suspended

case until further order of this court. See TEX. R. APP. P. 2, 43.6. Appellants are directed

to advise the court of the status of cause number 07-20-00220-CV, in writing, by

December 8, 2021. Failure to do so may result in dismissal of this appeal pursuant to

Rule of Appellate Procedure 42.3(c).

       It is so ordered.

                                                        Per Curiam




                                             2